Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 28, 2021

                                        No. 04-21-00098-CR

                                        Isaac CARDENAS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR10269
                        Honorable Kevin M. O'Connell, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and motion on
appellant, and has informed appellant of his right to review the record and file his own brief, and
has explained to appellant the procedure for obtaining the record. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). Counsel also provided appellant with a pro se motion
for access to the appellate record.

        On June 21, 2021, appellant filed a pro se motion for access to the record and a request
for a thirty-day extension of time in which to file his pro se appellant’s brief. The motion is
GRANTED and the Clerk of this court is ORDERED to mail a copy of the record to appellant.
Appellant’s pro se brief is due no later than August 12, 2021.

         The State may file a responsive brief no later than thirty days after appellant’s pro se brief
is filed in this court. Alternatively, if appellant does not file a timely pro se brief, the State may
file a brief in response to counsel’s brief no later than thirty days after the pro se brief is due.

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, and the attorney for the State.
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court